Citation Nr: 1338073	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from 1962 to 1965.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2012 decision by which the RO denied entitlement to service connection for PTSD.

The Board notes that while the Veteran claims service connection for PTSD; he has received a diagnosis of that psychiatric disorder.  A review of the claims file, however, reveals diagnoses of an anxiety disorder.  As such, the Board has recharacterized the claim as expressed above to include any acquired psychiatric disorder from which the Veteran presently suffers.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

REMAND

A remand is required in this case to ensure there is a complete record upon which to decide this claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran alleges that he has an acquired psychiatric disorder that is related to service.  He asserts that he suffers from PTSD, although the evidence available to the Board at this time does not reflect a diagnosis of PTSD.  Rather, the Veteran has been diagnosed with an anxiety disorder.  A March 2007 written statement from the Veteran's sister submitted in connection with an unrelated claim indicates that the Veteran appeared different upon discharge.  At that time, she noticed a change in personality as well as nervousness in the Veteran.

Because there is evidence of a current psychiatric disorder and some evidence of its presence immediately following service separation, a VA mental disorders examination is necessary for a diagnosis of all extant acquired psychiatric disorders as well as an opinion regarding the likely etiology of each such disability diagnosed.  The examination instructions are contained in the second paragraph below.

The claims file contains records from the Kansas City VA Medical Center (MC) dated April 21, 2006 and November 18, 2009 to October 5, 2010.  The Veteran has indicated that he received treatment at that facility shortly after discharge to include in a May 2005 written statement.  As such, the RO must seek all clinical records from the Kansas City VAMC from January 9, 1965 to November 17, 2009 and from October 6, 2010 to the present.

Accordingly, this claim is REMANDED to the RO/AMC for the following additional development and consideration:

1.  Associate with the claims file all Kansas City VAMC clinical records dated from January 9, 1965 to November 17, 2009 and from October 6, 2010 to the present.

2.  Next, schedule a VA mental disorders examination for a diagnosis of all extant acquired psychiatric disorders.  Regarding each such disorder diagnosed, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  

The examiner is directed to consider all pertinent documents in the claims file and the Veteran's reported history as well as other lay evidence of record to include a March 2007 written statement from his sister.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examination report must indicate whether the requested claims file review was accomplished.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate the issue on appeal in light of this and all other additional evidence.  If the claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





